Case 0:18-cv-60283-WPD Document 64 Entered on FLSD Docket 02/06/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 18-60283-CIV-DIMITROULEAS
  TAMMY TAYLOR,

         Plaintiff,
  vs.


  ANGIE RAMIREZ and CITY OF
  FORT LAUDERDALE,

        Defendants.
  _____________________________________/

                          ORDER DENYING WITHOUT PREJUDICE
                           NOTICE OF VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal [DE 63]

  (“Notice”), filed on February 6, 2020. The Court has carefully considered the Notice and is

  otherwise fully advised in the premises.

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an

  action without a court order by filing a notice of dismissal before the opposing party serves either

  an answer or a motion for summary judgment. Defendant Ramirez filed an Answer and

  Affirmative Defenses on April 22, 2019. [DE 41]. Accordingly, a stipulation of dismissal signed

  by Plaintiff and Defendant is required. See Fed. R. Civ. P. 41(a)(1)(ii).

         Accordingly, it is ORDERED AND ADJUDGED that the Notice [DE 63] is hereby

  DENIED without prejudice to be re-filed on or before February 13, 2020, as a Joint Stipulation

  for Dismissal or another document indicating that Rule 41 is inapplicable to this case.
Case 0:18-cv-60283-WPD Document 64 Entered on FLSD Docket 02/06/2020 Page 2 of 2



         DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida this

  6th of February, 2020.




  Copies furnished to:
  Counsel of record
